Citation Nr: 0719425	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  97-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a skin disorder. 

4.  Entitlement to an earlier effective date for an increased 
rating of 50 percent for headaches, now effective March 25, 
1996.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980 with four additional months of unverified prior 
active service. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied service connection 
for diabetes mellitus, and from a September 1981 rating 
decision of the RO in New York, New York, that denied service 
connection for a nervous disorder and for a skin disorder. 

This appeal also comes before the Board from a November 1996 
rating decision of the RO in Newark, New Jersey that granted 
service connection and a 30 percent rating for headaches, 
effective March 1996.  In February 2002, the RO in 
Philadelphia found clear and unmistakable error in the 1996 
decision and granted an effective date in November 1980.  In 
April 2006, the Appeals Management Center granted an 
increased rating of 50 percent, the highest schedular rating 
available, effective March 1996.  

The issues of entitlement to service connection for a 
psychiatric disorder and to an earlier effective date for a 
50 percent rating for headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.





FINDINGS OF FACT

1.  The veteran's type two diabetes mellitus was first 
manifested many years after service and is not related to any 
aspect of service. 

2.  The veteran does not have a currently-diagnosed skin 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304. 3.307, 3.309 (2006). 

2.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO provided the veteran with a letter dated 
in May 2004, which contained the information required.  In 
addition, statements of the case in November 1981 and October 
2002, and a supplemental statement of the case in October 
1982 informed him of the specific evidence considered by the 
RO, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  The record 
generally shows that VA made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the veteran is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the veteran and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied the duty to assist provisions of the 
law as well.

The veteran served in the U.S. Marine Corps with 
qualification as a plumbing and water supply system mechanic.  
He contends that diabetes mellitus and a skin disorder were 
first manifested in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 
38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a). 

Diabetes Mellitus

Service medical records are silent for any symptoms, 
diagnoses, or treatment for diabetes mellitus.  In an April 
2003 Board hearing, the veteran stated that he sought 
military medical treatment one week after a head injury with 
symptoms of general weakness.  He stated that a Navy corpsman 
told him he was a borderline diabetic, but he acknowledged 
that no clinical tests were performed at the time.  Medical 
records of treatment for a head injury in November 1979 
showed no follow-up examination after the injury and no 
testing or diagnosis of diabetes.  There were no symptoms or 
diagnoses of diabetes in the October 1980 discharge physical 
examination, in April 1981 VA outpatient records, or in a 
June 1981 VA general medical examination. 

The veteran further stated at his hearing that he lost 
consciousness on one occasion in the 1990's and was diagnosed 
with diabetes mellitus.  In May 1999, a private family 
practice physician conducted a new patient examination of the 
veteran and noted his reports of polydipsia, polyuria, 
polyphagia, and some changes in his vision.  The physician 
noted a high glucose measurement obtained a day earlier in a 
hospital emergency room.  She diagnosed new onset type two 
diabetes mellitus, and prescribed medication, restricted 
diet, exercise, and participation in a diabetes education 
program.  The physician did not restrict the veteran's 
activities or prescribe insulin treatment.  Follow-up 
examinations by private and VA physicians from June 1999 
through October 2004 showed that the veteran's diabetes was 
controlled when the veteran was compliant with diet, 
exercise, and oral medication.  Eye examinations in August 
2000 and in January 2004 showed no vision deficits related to 
diabetes.  

The Board concludes that the veteran has non-insulin-
dependent type two diabetes mellitus but that service 
connection for diabetes mellitus is not warranted because the 
disease first manifested not earlier than 1999, many years 
after service.  The Board acknowledges the veteran's 
statement that he was told he was a borderline diabetic by a 
Navy corpsman.  The veteran did not describe the symptoms 
that he experienced at the time other than general weakness.  
There is no clinical evidence of any related testing or 
treatment in service, and there is no evidence that the 
corpsman had sufficient medical training and experience to be 
qualified to make a diagnosis.  Diabetes was not noted in the 
discharge physical examination or any post-service medical 
records until 1999 when a physician noted his condition as 
new onset diabetes.  

The weight of the credible evidence demonstrates that the 
veteran's current diabetes mellitus first manifested many 
years after service and is not related to his active service.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Skin Disorder

The veteran was treated on five occasions in service for a 
persistent face and neck rash.  The examiners diagnosed 
pseudofolliculitis barbae (PFB) and prescribed medication and 
abstinence from shaving.  The condition was noted on an 
October 1980 discharge examination.  However, in June 1981, a 
VA examiner noted that the veteran's skin was clear of any 
rash or other condition.  

Medical records of private physicians and medical facilities 
designated by the veteran were requested.  No records were 
available for private treatment of a skin disorder in the 
1980's and 1990's.  VA and private primary care examinations 
in April 2000,  November 2000, and February 2003 showed no 
reported history, symptoms, or clinical findings of any skin 
disorders.  Outpatient records for other on-going treatment 
from March 1999 to October 2004 are also silent for any 
abnormal skin conditions.  The veteran did not discuss a skin 
condition in his April 2003 Board hearing.    

The Board concludes that the veteran does not have a 
currently diagnosed skin disorder.  Therefore, service 
connection is not warranted.  Although the veteran was 
treated for PFB on several occasions in service, there is no 
record of treatment for any chronic skin condition after 
discharge from service in 1980 and no showing of continuity 
of PFB symptomatology from service until the present.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for diabetes mellitus is denied. 

Service connection for a skin disorder is denied. 


REMAND

Service medical records including an October 1980 discharge 
physical examination are silent for any symptoms, diagnosis, 
or treatment for a psychiatric disorder.  No neurological or 
behavioral symptoms were noted following head trauma in 
November 1979.  

In June 1981, a VA physician conducted a neuropsychiatric 
examination.  The physician noted a review of the claims file 
and the veteran's reports of feeling a pain on the top of his 
head whenever he was under mild stress at work.  On 
examination, the physician noted no neurological or mental 
deficits.  He diagnosed adjustment disorder with anxious 
mood.  In September 1982, the same physician noted that the 
veteran was upset that he had not been awarded compensation 
for headaches related to the in-service head injury.  The 
veteran denied any marked tension, depression, or 
nervousness.  The physician noted no distortion of reality or 
impairment of memory, but judgment and insight were 
defective.  He again diagnosed adjustment disorder with 
anxious mood and no neurological disorder.  

There are no further medical records of examination or 
treatment for any psychiatric disorder.  In a July 1997 
letter, the veteran's spouse stated that her husband had 
difficulty with short term memory loss, understanding others, 
and speaking coherently.  In his April 2003 hearing, the 
veteran described his current symptoms of chronic headaches.  
However, he did not mention any symptoms or treatment for any 
psychiatric disorders.  In a June 2004 statement, the veteran 
noted that he had become increasingly depressed regarding his 
overall condition of health.  

The veteran was diagnosed with adjustment disorder on two 
occasions in the early 1980's.  However, it is not clear 
whether the veteran's condition at the time was chronic or an 
acute reaction to persistent headaches and frustration with 
an inability to receive compensation that was later granted.  
After fifteen years, lay statements by the veteran and his 
wife suggest that he has symptoms of a chronic mental 
condition.  A psychiatric examination is necessary to 
determine if the veteran currently has a chronic mental 
disability.  A medical review of the history and medical 
opinion is necessary to determine if his adjustment disorder 
in 1981 and 1982 was acute or chronic, and whether a current 
chronic disorder, if any, is related to service or to another 
service-connected disability.  38 C.F.R. § 3.159 (c) (4).  

In April 2006, the AMC granted an increased rating of 50 
percent for headaches and assigned an effective date of March 
25, 1996, indicating that it was the date of original 
decision granting service connection for that disability.  
However, in February 2002, the RO in Philadelphia found clear 
and unmistakable error in the original decision and granted 
an effective date for service connection in November 1980.  
In July 2006, the veteran submitted a timely notice of 
disagreement with the March 1996 effective date.  No 
statement of the case has been provided.  The failure to 
issue an SOC is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination with an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's mental health condition.  
Request that the examiner provide an 
opinion whether the veteran's adjustment 
disorder in 1981and 1982 was at least as 
likely as not (50 percent or greater 
probability) an acute reaction and 
whether any current psychiatric 
disability is at least as likely as not 
related to the adjustment disorder, to 
service connected headaches, or to any 
other aspect of service.  

2.  Then, readjudicate the claim for 
service connection for a psychiatric 
disorder.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

3.  Provide the veteran and his 
representative with a statement of the 
case on the issue of an earlier effective 
date for an increased rating of 50 
percent for headaches and the opportunity 
to perfect an appeal.  This issue will 
not be returned to the Board unless the 
veteran perfects an appeal by filing a 
timely substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


